Citation Nr: 0114454	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  98-14 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for tinnitus.  

2.  Entitlement to a compensable rating for right ear mixed 
hearing loss, with old scarring from eardrum perforation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active service from May 1945 to September 
1946.  

The original disability claim for impaired hearing was 
received by the Department of Veterans Affairs (VA) regional 
office (RO) on December 2, 1997.  By a July 1998 rating 
action, the RO granted service connection for severe, mixed 
hearing loss, of the right ear, with history of perforation 
and scarring, assigning a noncompensable disability 
evaluation, effective the date of receipt of the initial 
claim, December 2, 1997.  In August 1998, the veteran filed a 
notice of disagreement with the rating assigned.  He was 
furnished a statement of the case that month, and his 
substantive appeal in which he reported worsening of his 
hearing was received the following month.  In a statement of 
clarification received in January 1999 the veteran emphasized 
that he had significant hearing loss in his right ear, but 
"my left ear is not the problem."

The RO scheduled an examination based on the veteran's report 
of decreased hearing ability.  Unilateral, periodic (once a 
month) tinnitus was reported on that examination which was 
conducted on February 2, 1999.  In March 1999, the RO 
requested that the examiner provide the likely etiology of 
the tinnitus.  In an addendum to the examination report in 
April 1999 the examiner attributed the tinnitus to service.  
By a rating decision of May 1999 the RO granted service 
connection for tinnitus, assigning an effective date of 
February 2, 1999.  The RO noted that this was the date of the 
examination by the VA which was the earliest objective 
evidence of record of the presence of the condition, and 
further that tinnitus was not present on the February 1998 
audiological examination by the VA.  The RO noted that the 
noncompensable rating was assigned because the tinnitus was 
not persistent.  By the May 1999 decision, the RO also 
assigned a 10 percent disability rating under 38 C.F.R. 
§ 3.324 because it had been determined that the veteran had 
multiple service-connected disabilities rated noncompensably 
disabling.  

By a rating action of October 1999, the RO continued the 
noncompensable rating for right ear mixed hearing loss, and 
assigned a 10 percent disability rating for tinnitus from 
June 10, 1999, the date the rating schedule criteria changed 
permitting a 10 percent rating to be assigned when tinnitus 
was recurrent instead of persistent.  

An audiological examination by the VA was conducted in 
February 2000.  Later that month the veteran claimed that he 
was almost totally deaf due to disability that started in 
service.  By a rating decision in April 2000, the RO 
continued the 10 percent rating for tinnitus.  Service 
connection was established for left ear hearing loss, thus 
effectively establishing service connection for bilateral 
hearing loss, effective February 8, 2000, the date of the VA 
examination.  A 20 percent rating was assigned for the 
bilateral disability.  The veteran has not questioned the 
effective date, or the rating assigned, for his bilateral 
hearing disability.  That issue was not certified to the 
Board for consideration.  The 20 percent rating was mentioned 
in the informal hearing presentation by his representative in 
March 2001, where it was simply argued that the veteran's 
hearing was more severely impaired than reflected by the 
assigned ratings, but this reference to his hearing cannot be 
construed as expressing disagreement with the rating assigned 
for the bilateral disability.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200 (2000).  Since these 
requirements have not been fulfilled with regard to the 
rating for the veteran's bilateral hearing loss, the only 
issues currently on appeal are entitlement to an increased 
rating for tinnitus, and entitlement to a compensable rating 
for right ear mixed hearing loss for the period when that 
rating was in place. 

In the substantive appeal of September 1998 the veteran 
requested a hearing before a Member of the Board sitting at 
the RO.  The veteran was scheduled for the requested hearing, 
but he canceled the hearing in August 1999 and requested that 
the Board proceed with his appeal as soon as possible.  A 
request for a hearing may be withdrawn by an appellant at any 
time before the date of the hearing.  38 C.F.R. § 20.704 
(2000).  Inasmuch as the request for a hearing has been 
withdrawn, the Board may proceed with appellate 
consideration.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained by the 
regional office.  

2.  The veteran's tinnitus was initially reported at a VA 
examination on February 2, 1999.  At that time it was 
described as unilateral and periodic, occurring about once a 
month.  

3.  At a subsequent examination in February 2000, the 
tinnitus was established as bilateral and recurrent, 
occurring after noise exposure. 

4.  The veteran's puretone threshold average and speech 
discrimination in the right ear is consistent with the IX 
numerical designation.  He has hearing in the left ear which 
is better than the right ear.  


CONCLUSIONS OF LAW

1.  A compensable evaluation for tinnitus prior to June 10, 
1999 and an evaluation in excess of 10 percent since that 
date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.87, Code 6260 (2000).  

2.  A compensable evaluation for right ear mixed hearing 
loss, with old scarring from eardrum perforation, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.85, 4.86, Code 6100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that in a claim such as this 
one involving disagreement with the initial schedular ratings 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Also, during the pendency of this matter, effective November 
20, 2000, a new law was promulgated, the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) which, in effect, amends the law relating to the 
duty to assist, and the need for notice to the veteran 
concerning searching for and obtaining records, 
substantiating claims, and completing an application for 
benefits.  The law also eliminated, in essence, the need to 
establish that a claim was well grounded.  The law applies to 
all claims such as this one that were pending on the date of 
enactment.  Pursuant to the VCAA, there is now an expanded 
duty to assist veterans with their claims.  

With regard to the certified issues, it appears that all 
records identified and available that are relevant to the 
issues on appeal have been obtained.  The file contains 
complete medical findings, including the results of 
specialized studies, necessary to rate the disabilities.  
Further, the veteran has clearly presented the precise 
reasons he believes he is entitled to greater compensation.  
In light of the above, the Board concludes that the veteran 
has been afforded every administrative consideration 
regarding his claim and that the Board's consideration of 
these issues may proceed.  

I.  The Claim for an Increased Evaluation for Tinnitus

On a VA audiological examination in February 1998, the 
examiner indicated that no tinnitus was reported, and there 
was no claim for tinnitus pending at that time.  Tinnitus was 
initially manifested on the examination which was conducted 
by the VA on February 2, 1999.  Since that VA examiner 
attributed the tinnitus to service, by a rating decision of 
May 1999, the RO granted service connection for tinnitus, and 
assigned a noncompensable disability rating, effective 
February 2, 1999.  The RO noted in the decision that this was 
the date of the examination by the VA which was the earliest 
objective evidence of record of the presence of the 
condition.  The RO determined that a noncompensable rating 
was appropriate because the reported tinnitus was not 
persistent, which was an essential element within the 
schedular requirements for the assignment of a compensable 
rating.  

When the veteran was afforded a VA audiological examination 
in February 1999, the examiner reported that tinnitus 
occurred in the right ear only; that it was periodic, 
occurring approximately once per month; and that there were 
no significant effects on daily life.  The tinnitus was 
described as a high-pitched sound with a soft volume.  A 
tinnitus match was established at 1000 Hertz at 87 decibels 
in the right ear.  

When the veteran was afforded a VA audiological examination 
in February 2000, it was established that the tinnitus was 
then bilateral and recurrent, occurring after loud noise 
exposure.  

Considering the staged ratings assigned by the RO for 
tinnitus during the course of this appeal, there is no legal 
basis for assigning a compensable rating for tinnitus as of 
the time of the initial grant because it was not persistent.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (as constituted prior 
to June 10, 1999).  By a rating decision of October 1999, the 
RO did assign a 10 percent disability rating for tinnitus 
from June 10, 1999, because of a change in the rating 
schedule criteria which permitted a 10 percent rating to be 
assigned when tinnitus was recurrent, rather that requiring 
that it be persistent.  When compensation is increased 
pursuant to a liberalizing law, the effective date of such 
increase is fixed in accordance with the facts found, but 
shall not be earlier than the effective date of the act or 
administrative issue.  38 C.F.R. § 3.114 (2000).  The Board 
notes that the effective date of the changes to the 
diagnostic criteria for tinnitus was June 10, 1999.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2000).  Thus, the 
RO's assignment of that date as the effective date for a 
rating of 10 percent was warranted.  

Under Diagnostic Code 6260 as currently constituted, an 
evaluation of 10 percent is the only rating provided for 
recurrent tinnitus.  Thus, an increased evaluation for the 
veteran's tinnitus would not be possible under that 
diagnostic code, which is the only code which is applicable 
when anatomy, symptomatology and function are considered.  
38 C.F.R. § 4.20.  There is also no indication that the 
veteran's case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards and award an 
extraschedular evaluation for the tinnitus under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Accordingly, 
favorable action in connection with the veteran's appeal for 
an increased rating for tinnitus is not in order.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue 
regarding the matter of the veteran's entitlement to a rating 
in excess of 10 percent for tinnitus.  38 U.S.C.A. § 5107.  

II.  Right Ear Hearing Loss

The report of the veteran's separation medical examination in 
September 1946 reflects that he then had chronic suppurative 
otitis media of the right ear.  The rating decision of July 
1998 which initially established service connection 
recognizes that chronic otitis media is known to cause 
hearing loss.  Service connection was granted for the 
resulting right ear hearing loss on that basis.  

When the veteran was afforded VA audiological examination in 
February 1998, he reported a long history of right ear 
infections.  He believed that his right tympanic membrane had 
been perforated since childhood.  He complained of decreased 
hearing in the right ear with irritation and infection since 
basic training.  He reported difficulty hearing in all 
listening situations.  For the right ear, pure tone threshold 
levels in decibels were 75, 70, 70, 80, and 75 at 500, 1,000, 
2,000, 3,000 and 4,000 hertz, respectively, for an average of 
73.5 decibels.  Speech discrimination ability was 88 percent 
for the right ear.  The diagnoses were severe mixed hearing 
loss for the right ear with good speech intelligibility 
scores, and a mild to moderately severe sensorineural hearing 
loss for the left ear with excellent speech intelligibility.  
An otoscopic inspection indicated a possible perforated 
tympanic membrane of the right ear with a very unusual 
appearing eardrum and a normal left ear. 

When the veteran was afforded audiological examination by the 
VA in February 1999, he complained of an inability to hear 
and of the need for frequent repetition of speech.  He 
reported the history of drainage from his right ear in 
service.  Pure tone threshold levels in decibels for the 
right ear were 85, 80, 75, 90 and 85 at 500, 1,000, 2,000, 
3,000 and 4,000 hertz, respectively, for an average of 82.5 
decibels.  Speech discrimination ability was 48 percent for 
the right ear.  An otoscopic inspection revealed a dry ear 
canal with an obvious tympanic membrane perforation.  There 
was a diagnosis of severe to profound mixed hearing loss in 
the right ear.  Speech intelligibility in the right ear was 
termed poor.  The examiner commented that the test results 
were consistent with those of February 1998 with the 
exception of decreased speech intelligibility in the right 
ear.  

Under the applicable schedular criteria, the determination of 
the degree of impairment resulting from defective hearing is 
based on the results of controlled speech discrimination 
tests together with an average of hearing threshold levels as 
measured by pure tone audiometry in the frequencies of 1,000, 
2,000, 3,000 and 4,000 hertz.  The rating schedule 
establishes 11 levels of auditory acuity, designated from I, 
for essentially normal hearing, to a level XI for profound 
deafness. 38 C.F.R. § 4.85, Part 4, Codes 6100 to 6110.  
Since, prior to February 8, 2000, service connection was in 
effect for defective hearing involving the veteran's right 
ear only and total deafness in the left ear was not present, 
the hearing in the left ear was properly considered to be 
unimpaired for rating purposes.  38 C.F.R. §§ 3.383(a)(3), 
4.85(f).  Under the provisions of Diagnostic Code 6100 a 
noncompensable evaluation is provided for the hearing loss 
involving the service-connected right ear disability in such 
circumstances.  

The most recently applicable VA audiological examination, 
which is the more favorable to the veteran, reflects that, 
for the right ear, the average pure tone decibel level at the 
designated frequencies was 82.5 with a 48 percent correct 
speech discrimination ability.  This corresponds to level IX 
hearing in that ear.  Hearing in the then nonservice-
connected left ear, as noted previously, is considered to be 
at level I.  Under the provisions of Diagnostic Code 6100, a 
noncompensable evaluation is provided for the service-
connected hearing loss involving the right ear in such 
circumstances.  

There is no indication that the veteran's right ear hearing 
loss presented such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards and award an extraschedular evaluation for the 
hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue 
regarding the matter of a compensable rating for the service-
connected right ear disorder.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to a compensable rating for tinnitus prior to 
June 10, 1999 or a rating in excess of 10 percent after that 
date is denied.  

For the entire period when that rating was in effect, 
entitlement to a compensable rating for right ear mixed 
hearing loss, with old scarring from eardrum perforation, is 
denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

